     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1 of 1033




DOSWASHINGTONSUP02599
     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 2 of 1033




DOSWASHINGTONSUP02600
     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 3 of 1033




DOSWASHINGTONSUP02601
     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 4 of 1033




DOSWASHINGTONSUP02602
     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 5 of 1033




DOSWASHINGTONSUP02603
     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 6 of 1033




DOSWASHINGTONSUP02604
     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 7 of 1033




DOSWASHINGTONSUP02605
     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 8 of 1033




DOSWASHINGTONSUP02606
     Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 9 of 1033




DOSWASHINGTONSUP02607
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 10 of 1033




DOSWASHINGTONSUP02608
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 11 of 1033




DOSWASHINGTONSUP02609
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 12 of 1033




DOSWASHINGTONSUP02610
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 13 of 1033




DOSWASHINGTONSUP02611
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 14 of 1033




DOSWASHINGTONSUP02612
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 15 of 1033




DOSWASHINGTONSUP02613
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 16 of 1033




DOSWASHINGTONSUP02614
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 17 of 1033




DOSWASHINGTONSUP02615
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 18 of 1033




DOSWASHINGTONSUP02616
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 19 of 1033




DOSWASHINGTONSUP02617
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 20 of 1033




DOSWASHINGTONSUP02618
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 21 of 1033




DOSWASHINGTONSUP02619
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 22 of 1033




DOSWASHINGTONSUP02620
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 23 of 1033




DOSWASHINGTONSUP02621
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 24 of 1033




DOSWASHINGTONSUP02622
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 25 of 1033




DOSWASHINGTONSUP02623
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 26 of 1033




DOSWASHINGTONSUP02624
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 27 of 1033




DOSWASHINGTONSUP02625
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 28 of 1033




DOSWASHINGTONSUP02626
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 29 of 1033




DOSWASHINGTONSUP02627
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 30 of 1033




DOSWASHINGTONSUP02628
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 31 of 1033




DOSWASHINGTONSUP02629
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 32 of 1033




DOSWASHINGTONSUP02630
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 33 of 1033




DOSWASHINGTONSUP02631
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 34 of 1033




DOSWASHINGTONSUP02632
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 35 of 1033




DOSWASHINGTONSUP02633
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 36 of 1033




DOSWASHINGTONSUP02634
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 37 of 1033




DOSWASHINGTONSUP02635
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 38 of 1033




DOSWASHINGTONSUP02636
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 39 of 1033




DOSWASHINGTONSUP02637
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 40 of 1033




DOSWASHINGTONSUP02638
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 41 of 1033




DOSWASHINGTONSUP02639
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 42 of 1033




DOSWASHINGTONSUP02640
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 43 of 1033




DOSWASHINGTONSUP02641
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 44 of 1033




DOSWASHINGTONSUP02642
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 45 of 1033




DOSWASHINGTONSUP02643
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 46 of 1033




DOSWASHINGTONSUP02644
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 47 of 1033




DOSWASHINGTONSUP02645
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 48 of 1033




DOSWASHINGTONSUP02646
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 49 of 1033




DOSWASHINGTONSUP02647
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 50 of 1033




DOSWASHINGTONSUP02648
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 51 of 1033




DOSWASHINGTONSUP02649
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 52 of 1033




DOSWASHINGTONSUP02650
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 53 of 1033




DOSWASHINGTONSUP02651
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 54 of 1033




DOSWASHINGTONSUP02652
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 55 of 1033




DOSWASHINGTONSUP02653
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 56 of 1033




DOSWASHINGTONSUP02654
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 57 of 1033




DOSWASHINGTONSUP02655
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 58 of 1033




DOSWASHINGTONSUP02656
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 59 of 1033




DOSWASHINGTONSUP02657
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 60 of 1033




DOSWASHINGTONSUP02658
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 61 of 1033




DOSWASHINGTONSUP02659
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 62 of 1033




DOSWASHINGTONSUP02660
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 63 of 1033




DOSWASHINGTONSUP02661
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 64 of 1033




DOSWASHINGTONSUP02662
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 65 of 1033




DOSWASHINGTONSUP02663
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 66 of 1033




DOSWASHINGTONSUP02664
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 67 of 1033




DOSWASHINGTONSUP02665
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 68 of 1033




DOSWASHINGTONSUP02666
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 69 of 1033




DOSWASHINGTONSUP02667
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 70 of 1033




DOSWASHINGTONSUP02668
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 71 of 1033




DOSWASHINGTONSUP02669
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 72 of 1033




DOSWASHINGTONSUP02670
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 73 of 1033




DOSWASHINGTONSUP02671
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 74 of 1033




DOSWASHINGTONSUP02672
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 75 of 1033




DOSWASHINGTONSUP02673
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 76 of 1033




DOSWASHINGTONSUP02674
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 77 of 1033




DOSWASHINGTONSUP02675
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 78 of 1033




DOSWASHINGTONSUP02676
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 79 of 1033




DOSWASHINGTONSUP02677
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 80 of 1033




DOSWASHINGTONSUP02678
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 81 of 1033




DOSWASHINGTONSUP02679
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 82 of 1033




DOSWASHINGTONSUP02680
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 83 of 1033




DOSWASHINGTONSUP02681
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 84 of 1033




DOSWASHINGTONSUP02682
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 85 of 1033




DOSWASHINGTONSUP02683
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 86 of 1033




DOSWASHINGTONSUP02684
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 87 of 1033




DOSWASHINGTONSUP02685
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 88 of 1033




DOSWASHINGTONSUP02686
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 89 of 1033




DOSWASHINGTONSUP02687
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 90 of 1033




DOSWASHINGTONSUP02688
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 91 of 1033




DOSWASHINGTONSUP02689
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 92 of 1033




DOSWASHINGTONSUP02690
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 93 of 1033




DOSWASHINGTONSUP02691
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 94 of 1033




DOSWASHINGTONSUP02692
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 95 of 1033




DOSWASHINGTONSUP02693
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 96 of 1033




DOSWASHINGTONSUP02694
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 97 of 1033




DOSWASHINGTONSUP02695
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 98 of 1033




DOSWASHINGTONSUP02696
    Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 99 of 1033




DOSWASHINGTONSUP02697
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 100 of 1033




DOSWASHINGTONSUP02698
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 101 of 1033




DOSWASHINGTONSUP02699
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 102 of 1033




DOSWASHINGTONSUP02700
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 103 of 1033




DOSWASHINGTONSUP02701
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 104 of 1033




DOSWASHINGTONSUP02702
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 105 of 1033




DOSWASHINGTONSUP02703
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 106 of 1033




DOSWASHINGTONSUP02704
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 107 of 1033




DOSWASHINGTONSUP02705
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 108 of 1033




DOSWASHINGTONSUP02706
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 109 of 1033




DOSWASHINGTONSUP02707
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 110 of 1033




DOSWASHINGTONSUP02708
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 111 of 1033




DOSWASHINGTONSUP02709
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 112 of 1033




DOSWASHINGTONSUP02710
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 113 of 1033




DOSWASHINGTONSUP02711
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 114 of 1033




DOSWASHINGTONSUP02712
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 115 of 1033




DOSWASHINGTONSUP02713
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 116 of 1033




DOSWASHINGTONSUP02714
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 117 of 1033




DOSWASHINGTONSUP02715
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 118 of 1033




DOSWASHINGTONSUP02716
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 119 of 1033




DOSWASHINGTONSUP02717
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 120 of 1033




DOSWASHINGTONSUP02718
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 121 of 1033




DOSWASHINGTONSUP02719
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 122 of 1033




DOSWASHINGTONSUP02720
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 123 of 1033




DOSWASHINGTONSUP02721
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 124 of 1033




DOSWASHINGTONSUP02722
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 125 of 1033




DOSWASHINGTONSUP02723
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 126 of 1033




DOSWASHINGTONSUP02724
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 127 of 1033




DOSWASHINGTONSUP02725
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 128 of 1033




DOSWASHINGTONSUP02726
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 129 of 1033




DOSWASHINGTONSUP02727
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 130 of 1033




DOSWASHINGTONSUP02728
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 131 of 1033




DOSWASHINGTONSUP02729
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 132 of 1033




DOSWASHINGTONSUP02730
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 133 of 1033




DOSWASHINGTONSUP02731
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 134 of 1033




DOSWASHINGTONSUP02732
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 135 of 1033




DOSWASHINGTONSUP02733
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 136 of 1033




DOSWASHINGTONSUP02734
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 137 of 1033




DOSWASHINGTONSUP02735
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 138 of 1033




DOSWASHINGTONSUP02736
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 139 of 1033




DOSWASHINGTONSUP02737
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 140 of 1033




DOSWASHINGTONSUP02738
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 141 of 1033




DOSWASHINGTONSUP02739
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 142 of 1033




DOSWASHINGTONSUP02740
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 143 of 1033




DOSWASHINGTONSUP02741
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 144 of 1033




DOSWASHINGTONSUP02742
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 145 of 1033




DOSWASHINGTONSUP02743
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 146 of 1033




DOSWASHINGTONSUP02744
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 147 of 1033




DOSWASHINGTONSUP02745
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 148 of 1033




DOSWASHINGTONSUP02746
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 149 of 1033




DOSWASHINGTONSUP02747
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 150 of 1033




DOSWASHINGTONSUP02748
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 151 of 1033




DOSWASHINGTONSUP02749
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 152 of 1033




DOSWASHINGTONSUP02750
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 153 of 1033




DOSWASHINGTONSUP02751
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 154 of 1033




DOSWASHINGTONSUP02752
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 155 of 1033




DOSWASHINGTONSUP02753
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 156 of 1033




DOSWASHINGTONSUP02754
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 157 of 1033




DOSWASHINGTONSUP02755
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 158 of 1033




DOSWASHINGTONSUP02756
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 159 of 1033




DOSWASHINGTONSUP02757
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 160 of 1033




DOSWASHINGTONSUP02758
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 161 of 1033




DOSWASHINGTONSUP02759
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 162 of 1033




DOSWASHINGTONSUP02760
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 163 of 1033




DOSWASHINGTONSUP02761
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 164 of 1033




DOSWASHINGTONSUP02762
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 165 of 1033




DOSWASHINGTONSUP02763
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 166 of 1033




DOSWASHINGTONSUP02764
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 167 of 1033




DOSWASHINGTONSUP02765
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 168 of 1033




DOSWASHINGTONSUP02766
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 169 of 1033




DOSWASHINGTONSUP02767
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 170 of 1033




DOSWASHINGTONSUP02768
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 171 of 1033




DOSWASHINGTONSUP02769
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 172 of 1033




DOSWASHINGTONSUP02770
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 173 of 1033




DOSWASHINGTONSUP02771
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 174 of 1033




DOSWASHINGTONSUP02772
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 175 of 1033




DOSWASHINGTONSUP02773
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 176 of 1033




DOSWASHINGTONSUP02774
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 177 of 1033




DOSWASHINGTONSUP02775
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 178 of 1033




DOSWASHINGTONSUP02776
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 179 of 1033




DOSWASHINGTONSUP02777
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 180 of 1033




DOSWASHINGTONSUP02778
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 181 of 1033




DOSWASHINGTONSUP02779
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 182 of 1033




DOSWASHINGTONSUP02780
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 183 of 1033




DOSWASHINGTONSUP02781
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 184 of 1033




DOSWASHINGTONSUP02782
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 185 of 1033




DOSWASHINGTONSUP02783
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 186 of 1033




DOSWASHINGTONSUP02784
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 187 of 1033




DOSWASHINGTONSUP02785
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 188 of 1033




DOSWASHINGTONSUP02786
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 189 of 1033




DOSWASHINGTONSUP02787
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 190 of 1033




DOSWASHINGTONSUP02788
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 191 of 1033




DOSWASHINGTONSUP02789
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 192 of 1033




DOSWASHINGTONSUP02790
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 193 of 1033




DOSWASHINGTONSUP02791
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 194 of 1033




DOSWASHINGTONSUP02792
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 195 of 1033




DOSWASHINGTONSUP02793
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 196 of 1033




DOSWASHINGTONSUP02794
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 197 of 1033




DOSWASHINGTONSUP02795
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 198 of 1033




DOSWASHINGTONSUP02796
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 199 of 1033




DOSWASHINGTONSUP02797
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 200 of 1033




DOSWASHINGTONSUP02798
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 201 of 1033




DOSWASHINGTONSUP02799
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 202 of 1033




DOSWASHINGTONSUP02800
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 203 of 1033




DOSWASHINGTONSUP02801
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 204 of 1033




DOSWASHINGTONSUP02802
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 205 of 1033




DOSWASHINGTONSUP02803
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 206 of 1033




DOSWASHINGTONSUP02804
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 207 of 1033




DOSWASHINGTONSUP02805
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 208 of 1033




DOSWASHINGTONSUP02806
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 209 of 1033




DOSWASHINGTONSUP02807
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 210 of 1033




DOSWASHINGTONSUP02808
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 211 of 1033




DOSWASHINGTONSUP02809
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 212 of 1033




DOSWASHINGTONSUP02810
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 213 of 1033




DOSWASHINGTONSUP02811
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 214 of 1033




DOSWASHINGTONSUP02812
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 215 of 1033




DOSWASHINGTONSUP02813
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 216 of 1033




DOSWASHINGTONSUP02814
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 217 of 1033




DOSWASHINGTONSUP02815
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 218 of 1033




DOSWASHINGTONSUP02816
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 219 of 1033




DOSWASHINGTONSUP02817
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 220 of 1033




DOSWASHINGTONSUP02818
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 221 of 1033




DOSWASHINGTONSUP02819
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 222 of 1033




DOSWASHINGTONSUP02820
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 223 of 1033




DOSWASHINGTONSUP02821
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 224 of 1033




DOSWASHINGTONSUP02822
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 225 of 1033




DOSWASHINGTONSUP02823
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 226 of 1033




DOSWASHINGTONSUP02824
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 227 of 1033




DOSWASHINGTONSUP02825
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 228 of 1033




DOSWASHINGTONSUP02826
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 229 of 1033




DOSWASHINGTONSUP02827
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 230 of 1033




DOSWASHINGTONSUP02828
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 231 of 1033




DOSWASHINGTONSUP02829
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 232 of 1033




DOSWASHINGTONSUP02830
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 233 of 1033




DOSWASHINGTONSUP02831
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 234 of 1033




DOSWASHINGTONSUP02832
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 235 of 1033




DOSWASHINGTONSUP02833
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 236 of 1033




DOSWASHINGTONSUP02834
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 237 of 1033




DOSWASHINGTONSUP02835
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 238 of 1033




DOSWASHINGTONSUP02836
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 239 of 1033




DOSWASHINGTONSUP02837
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 240 of 1033




DOSWASHINGTONSUP02838
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 241 of 1033




DOSWASHINGTONSUP02839
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 242 of 1033




DOSWASHINGTONSUP02840
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 243 of 1033




DOSWASHINGTONSUP02841
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 244 of 1033




DOSWASHINGTONSUP02842
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 245 of 1033




DOSWASHINGTONSUP02843
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 246 of 1033




DOSWASHINGTONSUP02844
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 247 of 1033




DOSWASHINGTONSUP02845
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 248 of 1033




DOSWASHINGTONSUP02846
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 249 of 1033




DOSWASHINGTONSUP02847
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 250 of 1033




DOSWASHINGTONSUP02848
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 251 of 1033




DOSWASHINGTONSUP02849
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 252 of 1033




DOSWASHINGTONSUP02850
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 253 of 1033




DOSWASHINGTONSUP02851
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 254 of 1033




DOSWASHINGTONSUP02852
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 255 of 1033




DOSWASHINGTONSUP02853
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 256 of 1033




DOSWASHINGTONSUP02854
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 257 of 1033




DOSWASHINGTONSUP02855
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 258 of 1033




DOSWASHINGTONSUP02856
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 259 of 1033




DOSWASHINGTONSUP02857
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 260 of 1033




DOSWASHINGTONSUP02858
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 261 of 1033




DOSWASHINGTONSUP02859
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 262 of 1033




DOSWASHINGTONSUP02860
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 263 of 1033




DOSWASHINGTONSUP02861
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 264 of 1033




DOSWASHINGTONSUP02862
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 265 of 1033




DOSWASHINGTONSUP02863
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 266 of 1033




DOSWASHINGTONSUP02864
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 267 of 1033




DOSWASHINGTONSUP02865
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 268 of 1033




DOSWASHINGTONSUP02866
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 269 of 1033




DOSWASHINGTONSUP02867
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 270 of 1033




DOSWASHINGTONSUP02868
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 271 of 1033




DOSWASHINGTONSUP02869
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 272 of 1033




DOSWASHINGTONSUP02870
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 273 of 1033




DOSWASHINGTONSUP02871
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 274 of 1033




DOSWASHINGTONSUP02872
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 275 of 1033




DOSWASHINGTONSUP02873
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 276 of 1033




DOSWASHINGTONSUP02874
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 277 of 1033




DOSWASHINGTONSUP02875
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 278 of 1033




DOSWASHINGTONSUP02876
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 279 of 1033




DOSWASHINGTONSUP02877
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 280 of 1033




DOSWASHINGTONSUP02878
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 281 of 1033




DOSWASHINGTONSUP02879
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 282 of 1033




DOSWASHINGTONSUP02880
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 283 of 1033




DOSWASHINGTONSUP02881
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 284 of 1033




DOSWASHINGTONSUP02882
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 285 of 1033




DOSWASHINGTONSUP02883
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 286 of 1033




DOSWASHINGTONSUP02884
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 287 of 1033




DOSWASHINGTONSUP02885
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 288 of 1033




DOSWASHINGTONSUP02886
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 289 of 1033




DOSWASHINGTONSUP02887
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 290 of 1033




DOSWASHINGTONSUP02888
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 291 of 1033




DOSWASHINGTONSUP02889
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 292 of 1033




DOSWASHINGTONSUP02890
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 293 of 1033




DOSWASHINGTONSUP02891
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 294 of 1033




DOSWASHINGTONSUP02892
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 295 of 1033




DOSWASHINGTONSUP02893
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 296 of 1033




DOSWASHINGTONSUP02894
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 297 of 1033




DOSWASHINGTONSUP02895
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 298 of 1033




DOSWASHINGTONSUP02896
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 299 of 1033




DOSWASHINGTONSUP02897
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 300 of 1033




DOSWASHINGTONSUP02898
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 301 of 1033




DOSWASHINGTONSUP02899
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 302 of 1033




DOSWASHINGTONSUP02900
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 303 of 1033




DOSWASHINGTONSUP02901
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 304 of 1033




DOSWASHINGTONSUP02902
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 305 of 1033




DOSWASHINGTONSUP02903
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 306 of 1033




DOSWASHINGTONSUP02904
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 307 of 1033




DOSWASHINGTONSUP02905
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 308 of 1033




DOSWASHINGTONSUP02906
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 309 of 1033




DOSWASHINGTONSUP02907
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 310 of 1033




DOSWASHINGTONSUP02908
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 311 of 1033




DOSWASHINGTONSUP02909
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 312 of 1033




DOSWASHINGTONSUP02910
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 313 of 1033




DOSWASHINGTONSUP02911
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 314 of 1033




DOSWASHINGTONSUP02912
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 315 of 1033




DOSWASHINGTONSUP02913
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 316 of 1033




DOSWASHINGTONSUP02914
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 317 of 1033




DOSWASHINGTONSUP02915
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 318 of 1033




DOSWASHINGTONSUP02916
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 319 of 1033




DOSWASHINGTONSUP02917
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 320 of 1033




DOSWASHINGTONSUP02918
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 321 of 1033




DOSWASHINGTONSUP02919
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 322 of 1033




DOSWASHINGTONSUP02920
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 323 of 1033




DOSWASHINGTONSUP02921
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 324 of 1033




DOSWASHINGTONSUP02922
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 325 of 1033




DOSWASHINGTONSUP02923
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 326 of 1033




DOSWASHINGTONSUP02924
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 327 of 1033




DOSWASHINGTONSUP02925
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 328 of 1033




DOSWASHINGTONSUP02926
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 329 of 1033




DOSWASHINGTONSUP02927
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 330 of 1033




DOSWASHINGTONSUP02928
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 331 of 1033




DOSWASHINGTONSUP02929
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 332 of 1033




DOSWASHINGTONSUP02930
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 333 of 1033




DOSWASHINGTONSUP02931
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 334 of 1033




DOSWASHINGTONSUP02932
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 335 of 1033




DOSWASHINGTONSUP02933
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 336 of 1033




DOSWASHINGTONSUP02934
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 337 of 1033




DOSWASHINGTONSUP02935
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 338 of 1033




DOSWASHINGTONSUP02936
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 339 of 1033




DOSWASHINGTONSUP02937
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 340 of 1033




DOSWASHINGTONSUP02938
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 341 of 1033




DOSWASHINGTONSUP02939
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 342 of 1033




DOSWASHINGTONSUP02940
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 343 of 1033




DOSWASHINGTONSUP02941
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 344 of 1033




DOSWASHINGTONSUP02942
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 345 of 1033




DOSWASHINGTONSUP02943
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 346 of 1033




DOSWASHINGTONSUP02944
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 347 of 1033




DOSWASHINGTONSUP02945
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 348 of 1033




DOSWASHINGTONSUP02946
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 349 of 1033




DOSWASHINGTONSUP02947
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 350 of 1033




DOSWASHINGTONSUP02948
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 351 of 1033




DOSWASHINGTONSUP02949
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 352 of 1033




DOSWASHINGTONSUP02950
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 353 of 1033




DOSWASHINGTONSUP02951
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 354 of 1033




DOSWASHINGTONSUP02952
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 355 of 1033




DOSWASHINGTONSUP02953
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 356 of 1033




DOSWASHINGTONSUP02954
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 357 of 1033




DOSWASHINGTONSUP02955
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 358 of 1033




DOSWASHINGTONSUP02956
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 359 of 1033




DOSWASHINGTONSUP02957
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 360 of 1033




DOSWASHINGTONSUP02958
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 361 of 1033




DOSWASHINGTONSUP02959
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 362 of 1033




DOSWASHINGTONSUP02960
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 363 of 1033




DOSWASHINGTONSUP02961
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 364 of 1033




DOSWASHINGTONSUP02962
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 365 of 1033




DOSWASHINGTONSUP02963
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 366 of 1033




DOSWASHINGTONSUP02964
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 367 of 1033




DOSWASHINGTONSUP02965
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 368 of 1033




DOSWASHINGTONSUP02966
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 369 of 1033




DOSWASHINGTONSUP02967
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 370 of 1033




DOSWASHINGTONSUP02968
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 371 of 1033




DOSWASHINGTONSUP02969
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 372 of 1033




DOSWASHINGTONSUP02970
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 373 of 1033




DOSWASHINGTONSUP02971
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 374 of 1033




DOSWASHINGTONSUP02972
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 375 of 1033




DOSWASHINGTONSUP02973
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 376 of 1033




DOSWASHINGTONSUP02974
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 377 of 1033




DOSWASHINGTONSUP02975
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 378 of 1033




DOSWASHINGTONSUP02976
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 379 of 1033




DOSWASHINGTONSUP02977
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 380 of 1033




DOSWASHINGTONSUP02978
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 381 of 1033




DOSWASHINGTONSUP02979
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 382 of 1033




DOSWASHINGTONSUP02980
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 383 of 1033




DOSWASHINGTONSUP02981
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 384 of 1033




DOSWASHINGTONSUP02982
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 385 of 1033




DOSWASHINGTONSUP02983
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 386 of 1033




DOSWASHINGTONSUP02984
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 387 of 1033




DOSWASHINGTONSUP02985
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 388 of 1033




DOSWASHINGTONSUP02986
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 389 of 1033




DOSWASHINGTONSUP02987
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 390 of 1033




DOSWASHINGTONSUP02988
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 391 of 1033




DOSWASHINGTONSUP02989
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 392 of 1033




DOSWASHINGTONSUP02990
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 393 of 1033




DOSWASHINGTONSUP02991
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 394 of 1033




DOSWASHINGTONSUP02992
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 395 of 1033




DOSWASHINGTONSUP02993
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 396 of 1033




DOSWASHINGTONSUP02994
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 397 of 1033




DOSWASHINGTONSUP02995
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 398 of 1033




DOSWASHINGTONSUP02996
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 399 of 1033




DOSWASHINGTONSUP02997
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 400 of 1033




DOSWASHINGTONSUP02998
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 401 of 1033




DOSWASHINGTONSUP02999
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 402 of 1033




DOSWASHINGTONSUP03000
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 403 of 1033




DOSWASHINGTONSUP03001
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 404 of 1033




DOSWASHINGTONSUP03002
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 405 of 1033




DOSWASHINGTONSUP03003
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 406 of 1033




DOSWASHINGTONSUP03004
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 407 of 1033




DOSWASHINGTONSUP03005
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 408 of 1033




DOSWASHINGTONSUP03006
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 409 of 1033




DOSWASHINGTONSUP03007
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 410 of 1033




DOSWASHINGTONSUP03008
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 411 of 1033




DOSWASHINGTONSUP03009
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 412 of 1033




DOSWASHINGTONSUP03010
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 413 of 1033




DOSWASHINGTONSUP03011
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 414 of 1033




DOSWASHINGTONSUP03012
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 415 of 1033




DOSWASHINGTONSUP03013
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 416 of 1033




DOSWASHINGTONSUP03014
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 417 of 1033




DOSWASHINGTONSUP03015
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 418 of 1033




DOSWASHINGTONSUP03016
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 419 of 1033




DOSWASHINGTONSUP03017
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 420 of 1033




DOSWASHINGTONSUP03018
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 421 of 1033




DOSWASHINGTONSUP03019
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 422 of 1033




DOSWASHINGTONSUP03020
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 423 of 1033




DOSWASHINGTONSUP03021
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 424 of 1033




DOSWASHINGTONSUP03022
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 425 of 1033




DOSWASHINGTONSUP03023
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 426 of 1033




DOSWASHINGTONSUP03024
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 427 of 1033




DOSWASHINGTONSUP03025
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 428 of 1033




DOSWASHINGTONSUP03026
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 429 of 1033




DOSWASHINGTONSUP03027
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 430 of 1033




DOSWASHINGTONSUP03028
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 431 of 1033




DOSWASHINGTONSUP03029
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 432 of 1033




DOSWASHINGTONSUP03030
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 433 of 1033




DOSWASHINGTONSUP03031
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 434 of 1033




DOSWASHINGTONSUP03032
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 435 of 1033




DOSWASHINGTONSUP03033
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 436 of 1033




DOSWASHINGTONSUP03034
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 437 of 1033




DOSWASHINGTONSUP03035
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 438 of 1033




DOSWASHINGTONSUP03036
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 439 of 1033




DOSWASHINGTONSUP03037
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 440 of 1033




DOSWASHINGTONSUP03038
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 441 of 1033




DOSWASHINGTONSUP03039
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 442 of 1033




DOSWASHINGTONSUP03040
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 443 of 1033




DOSWASHINGTONSUP03041
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 444 of 1033




DOSWASHINGTONSUP03042
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 445 of 1033




DOSWASHINGTONSUP03043
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 446 of 1033




DOSWASHINGTONSUP03044
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 447 of 1033




DOSWASHINGTONSUP03045
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 448 of 1033




DOSWASHINGTONSUP03046
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 449 of 1033




DOSWASHINGTONSUP03047
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 450 of 1033




DOSWASHINGTONSUP03048
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 451 of 1033




DOSWASHINGTONSUP03049
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 452 of 1033




DOSWASHINGTONSUP03050
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 453 of 1033




DOSWASHINGTONSUP03051
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 454 of 1033




DOSWASHINGTONSUP03052
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 455 of 1033




DOSWASHINGTONSUP03053
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 456 of 1033




DOSWASHINGTONSUP03054
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 457 of 1033




DOSWASHINGTONSUP03055
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 458 of 1033




DOSWASHINGTONSUP03056
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 459 of 1033




DOSWASHINGTONSUP03057
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 460 of 1033




DOSWASHINGTONSUP03058
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 461 of 1033




DOSWASHINGTONSUP03059
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 462 of 1033




DOSWASHINGTONSUP03060
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 463 of 1033




DOSWASHINGTONSUP03061
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 464 of 1033




DOSWASHINGTONSUP03062
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 465 of 1033




DOSWASHINGTONSUP03063
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 466 of 1033




DOSWASHINGTONSUP03064
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 467 of 1033




DOSWASHINGTONSUP03065
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 468 of 1033




DOSWASHINGTONSUP03066
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 469 of 1033




DOSWASHINGTONSUP03067
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 470 of 1033




DOSWASHINGTONSUP03068
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 471 of 1033




DOSWASHINGTONSUP03069
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 472 of 1033




DOSWASHINGTONSUP03070
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 473 of 1033




DOSWASHINGTONSUP03071
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 474 of 1033




DOSWASHINGTONSUP03072
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 475 of 1033




DOSWASHINGTONSUP03073
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 476 of 1033




DOSWASHINGTONSUP03074
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 477 of 1033




DOSWASHINGTONSUP03075
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 478 of 1033




DOSWASHINGTONSUP03076
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 479 of 1033




DOSWASHINGTONSUP03077
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 480 of 1033




DOSWASHINGTONSUP03078
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 481 of 1033




DOSWASHINGTONSUP03079
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 482 of 1033




DOSWASHINGTONSUP03080
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 483 of 1033




DOSWASHINGTONSUP03081
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 484 of 1033




DOSWASHINGTONSUP03082
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 485 of 1033




DOSWASHINGTONSUP03083
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 486 of 1033




DOSWASHINGTONSUP03084
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 487 of 1033




DOSWASHINGTONSUP03085
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 488 of 1033




DOSWASHINGTONSUP03086
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 489 of 1033




DOSWASHINGTONSUP03087
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 490 of 1033




DOSWASHINGTONSUP03088
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 491 of 1033




DOSWASHINGTONSUP03089
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 492 of 1033




DOSWASHINGTONSUP03090
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 493 of 1033




DOSWASHINGTONSUP03091
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 494 of 1033




DOSWASHINGTONSUP03092
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 495 of 1033




DOSWASHINGTONSUP03093
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 496 of 1033




DOSWASHINGTONSUP03094
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 497 of 1033




DOSWASHINGTONSUP03095
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 498 of 1033




DOSWASHINGTONSUP03096
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 499 of 1033




DOSWASHINGTONSUP03097
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 500 of 1033




DOSWASHINGTONSUP03098
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 501 of 1033




DOSWASHINGTONSUP03099
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 502 of 1033




DOSWASHINGTONSUP03100
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 503 of 1033




DOSWASHINGTONSUP03101
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 504 of 1033




DOSWASHINGTONSUP03102
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 505 of 1033




DOSWASHINGTONSUP03103
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 506 of 1033




DOSWASHINGTONSUP03104
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 507 of 1033




DOSWASHINGTONSUP03105
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 508 of 1033




DOSWASHINGTONSUP03106
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 509 of 1033




DOSWASHINGTONSUP03107
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 510 of 1033




DOSWASHINGTONSUP03108
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 511 of 1033




DOSWASHINGTONSUP03109
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 512 of 1033




DOSWASHINGTONSUP03110
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 513 of 1033




DOSWASHINGTONSUP03111
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 514 of 1033




DOSWASHINGTONSUP03112
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 515 of 1033




DOSWASHINGTONSUP03113
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 516 of 1033




DOSWASHINGTONSUP03114
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 517 of 1033




DOSWASHINGTONSUP03115
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 518 of 1033




DOSWASHINGTONSUP03116
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 519 of 1033




DOSWASHINGTONSUP03117
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 520 of 1033




DOSWASHINGTONSUP03118
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 521 of 1033




DOSWASHINGTONSUP03119
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 522 of 1033




DOSWASHINGTONSUP03120
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 523 of 1033




DOSWASHINGTONSUP03121
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 524 of 1033




DOSWASHINGTONSUP03122
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 525 of 1033




DOSWASHINGTONSUP03123
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 526 of 1033




DOSWASHINGTONSUP03124
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 527 of 1033




DOSWASHINGTONSUP03125
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 528 of 1033




DOSWASHINGTONSUP03126
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 529 of 1033




DOSWASHINGTONSUP03127
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 530 of 1033




DOSWASHINGTONSUP03128
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 531 of 1033




DOSWASHINGTONSUP03129
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 532 of 1033




DOSWASHINGTONSUP03130
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 533 of 1033




DOSWASHINGTONSUP03131
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 534 of 1033




DOSWASHINGTONSUP03132
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 535 of 1033




DOSWASHINGTONSUP03133
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 536 of 1033




DOSWASHINGTONSUP03134
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 537 of 1033




DOSWASHINGTONSUP03135
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 538 of 1033




DOSWASHINGTONSUP03136
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 539 of 1033




DOSWASHINGTONSUP03137
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 540 of 1033




DOSWASHINGTONSUP03138
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 541 of 1033




DOSWASHINGTONSUP03139
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 542 of 1033




DOSWASHINGTONSUP03140
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 543 of 1033




DOSWASHINGTONSUP03141
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 544 of 1033




DOSWASHINGTONSUP03142
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 545 of 1033




DOSWASHINGTONSUP03143
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 546 of 1033




DOSWASHINGTONSUP03144
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 547 of 1033




DOSWASHINGTONSUP03145
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 548 of 1033




DOSWASHINGTONSUP03146
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 549 of 1033




DOSWASHINGTONSUP03147
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 550 of 1033




DOSWASHINGTONSUP03148
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 551 of 1033




DOSWASHINGTONSUP03149
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 552 of 1033




DOSWASHINGTONSUP03150
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 553 of 1033




DOSWASHINGTONSUP03151
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 554 of 1033




DOSWASHINGTONSUP03152
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 555 of 1033




DOSWASHINGTONSUP03153
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 556 of 1033




DOSWASHINGTONSUP03154
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 557 of 1033




DOSWASHINGTONSUP03155
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 558 of 1033




DOSWASHINGTONSUP03156
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 559 of 1033




DOSWASHINGTONSUP03157
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 560 of 1033




DOSWASHINGTONSUP03158
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 561 of 1033




DOSWASHINGTONSUP03159
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 562 of 1033




DOSWASHINGTONSUP03160
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 563 of 1033




DOSWASHINGTONSUP03161
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 564 of 1033




DOSWASHINGTONSUP03162
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 565 of 1033




DOSWASHINGTONSUP03163
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 566 of 1033




DOSWASHINGTONSUP03164
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 567 of 1033




DOSWASHINGTONSUP03165
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 568 of 1033




DOSWASHINGTONSUP03166
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 569 of 1033




DOSWASHINGTONSUP03167
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 570 of 1033




DOSWASHINGTONSUP03168
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 571 of 1033




DOSWASHINGTONSUP03169
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 572 of 1033




DOSWASHINGTONSUP03170
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 573 of 1033




DOSWASHINGTONSUP03171
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 574 of 1033




DOSWASHINGTONSUP03172
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 575 of 1033




DOSWASHINGTONSUP03173
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 576 of 1033




DOSWASHINGTONSUP03174
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 577 of 1033




DOSWASHINGTONSUP03175
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 578 of 1033




DOSWASHINGTONSUP03176
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 579 of 1033




DOSWASHINGTONSUP03177
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 580 of 1033




DOSWASHINGTONSUP03178
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 581 of 1033




DOSWASHINGTONSUP03179
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 582 of 1033




DOSWASHINGTONSUP03180
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 583 of 1033




DOSWASHINGTONSUP03181
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 584 of 1033




DOSWASHINGTONSUP03182
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 585 of 1033




DOSWASHINGTONSUP03183
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 586 of 1033




DOSWASHINGTONSUP03184
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 587 of 1033




DOSWASHINGTONSUP03185
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 588 of 1033




DOSWASHINGTONSUP03186
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 589 of 1033




DOSWASHINGTONSUP03187
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 590 of 1033




DOSWASHINGTONSUP03188
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 591 of 1033




DOSWASHINGTONSUP03189
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 592 of 1033




DOSWASHINGTONSUP03190
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 593 of 1033




DOSWASHINGTONSUP03191
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 594 of 1033




DOSWASHINGTONSUP03192
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 595 of 1033




DOSWASHINGTONSUP03193
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 596 of 1033




DOSWASHINGTONSUP03194
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 597 of 1033




DOSWASHINGTONSUP03195
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 598 of 1033




DOSWASHINGTONSUP03196
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 599 of 1033




DOSWASHINGTONSUP03197
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 600 of 1033




DOSWASHINGTONSUP03198
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 601 of 1033




DOSWASHINGTONSUP03199
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 602 of 1033




DOSWASHINGTONSUP03200
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 603 of 1033




DOSWASHINGTONSUP03201
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 604 of 1033




DOSWASHINGTONSUP03202
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 605 of 1033




DOSWASHINGTONSUP03203
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 606 of 1033




DOSWASHINGTONSUP03204
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 607 of 1033




DOSWASHINGTONSUP03205
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 608 of 1033




DOSWASHINGTONSUP03206
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 609 of 1033




DOSWASHINGTONSUP03207
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 610 of 1033




DOSWASHINGTONSUP03208
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 611 of 1033




DOSWASHINGTONSUP03209
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 612 of 1033




DOSWASHINGTONSUP03210
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 613 of 1033




DOSWASHINGTONSUP03211
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 614 of 1033




DOSWASHINGTONSUP03212
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 615 of 1033




DOSWASHINGTONSUP03213
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 616 of 1033




DOSWASHINGTONSUP03214
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 617 of 1033




DOSWASHINGTONSUP03215
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 618 of 1033




DOSWASHINGTONSUP03216
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 619 of 1033




DOSWASHINGTONSUP03217
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 620 of 1033




DOSWASHINGTONSUP03218
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 621 of 1033




DOSWASHINGTONSUP03219
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 622 of 1033




DOSWASHINGTONSUP03220
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 623 of 1033




DOSWASHINGTONSUP03221
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 624 of 1033




DOSWASHINGTONSUP03222
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 625 of 1033




DOSWASHINGTONSUP03223
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 626 of 1033




DOSWASHINGTONSUP03224
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 627 of 1033




DOSWASHINGTONSUP03225
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 628 of 1033




DOSWASHINGTONSUP03226
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 629 of 1033




DOSWASHINGTONSUP03227
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 630 of 1033




DOSWASHINGTONSUP03228
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 631 of 1033




DOSWASHINGTONSUP03229
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 632 of 1033




DOSWASHINGTONSUP03230
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 633 of 1033




DOSWASHINGTONSUP03231
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 634 of 1033




DOSWASHINGTONSUP03232
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 635 of 1033




DOSWASHINGTONSUP03233
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 636 of 1033




DOSWASHINGTONSUP03234
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 637 of 1033




DOSWASHINGTONSUP03235
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 638 of 1033




DOSWASHINGTONSUP03236
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 639 of 1033




DOSWASHINGTONSUP03237
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 640 of 1033




DOSWASHINGTONSUP03238
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 641 of 1033




DOSWASHINGTONSUP03239
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 642 of 1033




DOSWASHINGTONSUP03240
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 643 of 1033




DOSWASHINGTONSUP03241
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 644 of 1033




DOSWASHINGTONSUP03242
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 645 of 1033




DOSWASHINGTONSUP03243
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 646 of 1033




DOSWASHINGTONSUP03244
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 647 of 1033




DOSWASHINGTONSUP03245
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 648 of 1033




DOSWASHINGTONSUP03246
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 649 of 1033




DOSWASHINGTONSUP03247
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 650 of 1033




DOSWASHINGTONSUP03248
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 651 of 1033




DOSWASHINGTONSUP03249
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 652 of 1033




DOSWASHINGTONSUP03250
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 653 of 1033




DOSWASHINGTONSUP03251
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 654 of 1033




DOSWASHINGTONSUP03252
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 655 of 1033




DOSWASHINGTONSUP03253
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 656 of 1033




DOSWASHINGTONSUP03254
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 657 of 1033




DOSWASHINGTONSUP03255
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 658 of 1033




DOSWASHINGTONSUP03256
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 659 of 1033




DOSWASHINGTONSUP03257
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 660 of 1033




DOSWASHINGTONSUP03258
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 661 of 1033




DOSWASHINGTONSUP03259
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 662 of 1033




DOSWASHINGTONSUP03260
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 663 of 1033




DOSWASHINGTONSUP03261
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 664 of 1033




DOSWASHINGTONSUP03262
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 665 of 1033




DOSWASHINGTONSUP03263
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 666 of 1033




DOSWASHINGTONSUP03264
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 667 of 1033




DOSWASHINGTONSUP03265
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 668 of 1033




DOSWASHINGTONSUP03266
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 669 of 1033




DOSWASHINGTONSUP03267
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 670 of 1033




DOSWASHINGTONSUP03268
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 671 of 1033




DOSWASHINGTONSUP03269
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 672 of 1033




DOSWASHINGTONSUP03270
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 673 of 1033




DOSWASHINGTONSUP03271
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 674 of 1033




DOSWASHINGTONSUP03272
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 675 of 1033




DOSWASHINGTONSUP03273
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 676 of 1033




DOSWASHINGTONSUP03274
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 677 of 1033




DOSWASHINGTONSUP03275
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 678 of 1033




DOSWASHINGTONSUP03276
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 679 of 1033




DOSWASHINGTONSUP03277
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 680 of 1033




DOSWASHINGTONSUP03278
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 681 of 1033




DOSWASHINGTONSUP03279
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 682 of 1033




DOSWASHINGTONSUP03280
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 683 of 1033




DOSWASHINGTONSUP03281
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 684 of 1033




DOSWASHINGTONSUP03282
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 685 of 1033




DOSWASHINGTONSUP03283
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 686 of 1033




DOSWASHINGTONSUP03284
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 687 of 1033




DOSWASHINGTONSUP03285
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 688 of 1033




DOSWASHINGTONSUP03286
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 689 of 1033




DOSWASHINGTONSUP03287
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 690 of 1033




DOSWASHINGTONSUP03288
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 691 of 1033




DOSWASHINGTONSUP03289
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 692 of 1033




DOSWASHINGTONSUP03290
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 693 of 1033




DOSWASHINGTONSUP03291
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 694 of 1033




DOSWASHINGTONSUP03292
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 695 of 1033




DOSWASHINGTONSUP03293
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 696 of 1033




DOSWASHINGTONSUP03294
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 697 of 1033




DOSWASHINGTONSUP03295
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 698 of 1033




DOSWASHINGTONSUP03296
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 699 of 1033




DOSWASHINGTONSUP03297
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 700 of 1033




DOSWASHINGTONSUP03298
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 701 of 1033




DOSWASHINGTONSUP03299
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 702 of 1033




DOSWASHINGTONSUP03300
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 703 of 1033




DOSWASHINGTONSUP03301
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 704 of 1033




DOSWASHINGTONSUP03302
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 705 of 1033




DOSWASHINGTONSUP03303
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 706 of 1033




DOSWASHINGTONSUP03304
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 707 of 1033




DOSWASHINGTONSUP03305
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 708 of 1033




DOSWASHINGTONSUP03306
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 709 of 1033




DOSWASHINGTONSUP03307
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 710 of 1033




DOSWASHINGTONSUP03308
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 711 of 1033




DOSWASHINGTONSUP03309
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 712 of 1033




DOSWASHINGTONSUP03310
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 713 of 1033




DOSWASHINGTONSUP03311
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 714 of 1033




DOSWASHINGTONSUP03312
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 715 of 1033




DOSWASHINGTONSUP03313
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 716 of 1033




DOSWASHINGTONSUP03314
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 717 of 1033




DOSWASHINGTONSUP03315
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 718 of 1033




DOSWASHINGTONSUP03316
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 719 of 1033




DOSWASHINGTONSUP03317
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 720 of 1033




DOSWASHINGTONSUP03318
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 721 of 1033




DOSWASHINGTONSUP03319
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 722 of 1033




DOSWASHINGTONSUP03320
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 723 of 1033




DOSWASHINGTONSUP03321
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 724 of 1033




DOSWASHINGTONSUP03322
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 725 of 1033




DOSWASHINGTONSUP03323
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 726 of 1033




DOSWASHINGTONSUP03324
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 727 of 1033




DOSWASHINGTONSUP03325
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 728 of 1033




DOSWASHINGTONSUP03326
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 729 of 1033




DOSWASHINGTONSUP03327
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 730 of 1033




DOSWASHINGTONSUP03328
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 731 of 1033




DOSWASHINGTONSUP03329
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 732 of 1033




DOSWASHINGTONSUP03330
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 733 of 1033




DOSWASHINGTONSUP03331
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 734 of 1033




DOSWASHINGTONSUP03332
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 735 of 1033




DOSWASHINGTONSUP03333
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 736 of 1033




DOSWASHINGTONSUP03334
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 737 of 1033




DOSWASHINGTONSUP03335
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 738 of 1033




DOSWASHINGTONSUP03336
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 739 of 1033




DOSWASHINGTONSUP03337
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 740 of 1033




DOSWASHINGTONSUP03338
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 741 of 1033




DOSWASHINGTONSUP03339
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 742 of 1033




DOSWASHINGTONSUP03340
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 743 of 1033




DOSWASHINGTONSUP03341
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 744 of 1033




DOSWASHINGTONSUP03342
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 745 of 1033




DOSWASHINGTONSUP03343
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 746 of 1033




DOSWASHINGTONSUP03344
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 747 of 1033




DOSWASHINGTONSUP03345
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 748 of 1033




DOSWASHINGTONSUP03346
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 749 of 1033




DOSWASHINGTONSUP03347
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 750 of 1033




DOSWASHINGTONSUP03348
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 751 of 1033




DOSWASHINGTONSUP03349
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 752 of 1033




DOSWASHINGTONSUP03350
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 753 of 1033




DOSWASHINGTONSUP03351
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 754 of 1033




DOSWASHINGTONSUP03352
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 755 of 1033




DOSWASHINGTONSUP03353
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 756 of 1033




DOSWASHINGTONSUP03354
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 757 of 1033




DOSWASHINGTONSUP03355
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 758 of 1033




DOSWASHINGTONSUP03356
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 759 of 1033




DOSWASHINGTONSUP03357
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 760 of 1033




DOSWASHINGTONSUP03358
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 761 of 1033




DOSWASHINGTONSUP03359
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 762 of 1033




DOSWASHINGTONSUP03360
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 763 of 1033




DOSWASHINGTONSUP03361
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 764 of 1033




DOSWASHINGTONSUP03362
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 765 of 1033




DOSWASHINGTONSUP03363
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 766 of 1033




DOSWASHINGTONSUP03364
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 767 of 1033




DOSWASHINGTONSUP03365
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 768 of 1033




DOSWASHINGTONSUP03366
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 769 of 1033




DOSWASHINGTONSUP03367
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 770 of 1033




DOSWASHINGTONSUP03368
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 771 of 1033




DOSWASHINGTONSUP03369
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 772 of 1033




DOSWASHINGTONSUP03370
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 773 of 1033




DOSWASHINGTONSUP03371
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 774 of 1033




DOSWASHINGTONSUP03372
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 775 of 1033




DOSWASHINGTONSUP03373
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 776 of 1033




DOSWASHINGTONSUP03374
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 777 of 1033




DOSWASHINGTONSUP03375
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 778 of 1033




DOSWASHINGTONSUP03376
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 779 of 1033




DOSWASHINGTONSUP03377
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 780 of 1033




DOSWASHINGTONSUP03378
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 781 of 1033




DOSWASHINGTONSUP03379
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 782 of 1033




DOSWASHINGTONSUP03380
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 783 of 1033




DOSWASHINGTONSUP03381
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 784 of 1033




DOSWASHINGTONSUP03382
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 785 of 1033




DOSWASHINGTONSUP03383
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 786 of 1033




DOSWASHINGTONSUP03384
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 787 of 1033




DOSWASHINGTONSUP03385
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 788 of 1033




DOSWASHINGTONSUP03386
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 789 of 1033




DOSWASHINGTONSUP03387
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 790 of 1033




DOSWASHINGTONSUP03388
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 791 of 1033




DOSWASHINGTONSUP03389
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 792 of 1033




DOSWASHINGTONSUP03390
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 793 of 1033




DOSWASHINGTONSUP03391
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 794 of 1033




DOSWASHINGTONSUP03392
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 795 of 1033




DOSWASHINGTONSUP03393
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 796 of 1033




DOSWASHINGTONSUP03394
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 797 of 1033




DOSWASHINGTONSUP03395
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 798 of 1033




DOSWASHINGTONSUP03396
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 799 of 1033




DOSWASHINGTONSUP03397
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 800 of 1033




DOSWASHINGTONSUP03398
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 801 of 1033




DOSWASHINGTONSUP03399
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 802 of 1033




DOSWASHINGTONSUP03400
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 803 of 1033




DOSWASHINGTONSUP03401
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 804 of 1033




DOSWASHINGTONSUP03402
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 805 of 1033




DOSWASHINGTONSUP03403
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 806 of 1033




DOSWASHINGTONSUP03404
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 807 of 1033




DOSWASHINGTONSUP03405
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 808 of 1033




DOSWASHINGTONSUP03406
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 809 of 1033




DOSWASHINGTONSUP03407
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 810 of 1033




DOSWASHINGTONSUP03408
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 811 of 1033




DOSWASHINGTONSUP03409
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 812 of 1033




DOSWASHINGTONSUP03410
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 813 of 1033




DOSWASHINGTONSUP03411
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 814 of 1033




DOSWASHINGTONSUP03412
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 815 of 1033




DOSWASHINGTONSUP03413
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 816 of 1033




DOSWASHINGTONSUP03414
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 817 of 1033




DOSWASHINGTONSUP03415
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 818 of 1033




DOSWASHINGTONSUP03416
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 819 of 1033




DOSWASHINGTONSUP03417
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 820 of 1033




DOSWASHINGTONSUP03418
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 821 of 1033




DOSWASHINGTONSUP03419
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 822 of 1033




DOSWASHINGTONSUP03420
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 823 of 1033




DOSWASHINGTONSUP03421
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 824 of 1033




DOSWASHINGTONSUP03422
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 825 of 1033




DOSWASHINGTONSUP03423
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 826 of 1033




DOSWASHINGTONSUP03424
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 827 of 1033




DOSWASHINGTONSUP03425
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 828 of 1033




DOSWASHINGTONSUP03426
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 829 of 1033




DOSWASHINGTONSUP03427
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 830 of 1033




DOSWASHINGTONSUP03428
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 831 of 1033




DOSWASHINGTONSUP03429
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 832 of 1033




DOSWASHINGTONSUP03430
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 833 of 1033




DOSWASHINGTONSUP03431
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 834 of 1033




DOSWASHINGTONSUP03432
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 835 of 1033




DOSWASHINGTONSUP03433
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 836 of 1033




DOSWASHINGTONSUP03434
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 837 of 1033




DOSWASHINGTONSUP03435
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 838 of 1033




DOSWASHINGTONSUP03436
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 839 of 1033




DOSWASHINGTONSUP03437
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 840 of 1033




DOSWASHINGTONSUP03438
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 841 of 1033




DOSWASHINGTONSUP03439
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 842 of 1033




DOSWASHINGTONSUP03440
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 843 of 1033




DOSWASHINGTONSUP03441
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 844 of 1033




DOSWASHINGTONSUP03442
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 845 of 1033




DOSWASHINGTONSUP03443
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 846 of 1033




DOSWASHINGTONSUP03444
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 847 of 1033




DOSWASHINGTONSUP03445
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 848 of 1033




DOSWASHINGTONSUP03446
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 849 of 1033




DOSWASHINGTONSUP03447
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 850 of 1033




DOSWASHINGTONSUP03448
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 851 of 1033




DOSWASHINGTONSUP03449
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 852 of 1033




DOSWASHINGTONSUP03450
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 853 of 1033




DOSWASHINGTONSUP03451
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 854 of 1033




DOSWASHINGTONSUP03452
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 855 of 1033




DOSWASHINGTONSUP03453
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 856 of 1033




DOSWASHINGTONSUP03454
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 857 of 1033




DOSWASHINGTONSUP03455
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 858 of 1033




DOSWASHINGTONSUP03456
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 859 of 1033




DOSWASHINGTONSUP03457
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 860 of 1033




DOSWASHINGTONSUP03458
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 861 of 1033




DOSWASHINGTONSUP03459
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 862 of 1033




DOSWASHINGTONSUP03460
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 863 of 1033




DOSWASHINGTONSUP03461
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 864 of 1033




DOSWASHINGTONSUP03462
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 865 of 1033




DOSWASHINGTONSUP03463
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 866 of 1033




DOSWASHINGTONSUP03464
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 867 of 1033




DOSWASHINGTONSUP03465
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 868 of 1033




DOSWASHINGTONSUP03466
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 869 of 1033




DOSWASHINGTONSUP03467
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 870 of 1033




DOSWASHINGTONSUP03468
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 871 of 1033




DOSWASHINGTONSUP03469
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 872 of 1033




DOSWASHINGTONSUP03470
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 873 of 1033




DOSWASHINGTONSUP03471
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 874 of 1033




DOSWASHINGTONSUP03472
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 875 of 1033




DOSWASHINGTONSUP03473
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 876 of 1033




DOSWASHINGTONSUP03474
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 877 of 1033




DOSWASHINGTONSUP03475
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 878 of 1033




DOSWASHINGTONSUP03476
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 879 of 1033




DOSWASHINGTONSUP03477
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 880 of 1033




DOSWASHINGTONSUP03478
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 881 of 1033




DOSWASHINGTONSUP03479
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 882 of 1033




DOSWASHINGTONSUP03480
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 883 of 1033




DOSWASHINGTONSUP03481
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 884 of 1033




DOSWASHINGTONSUP03482
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 885 of 1033




DOSWASHINGTONSUP03483
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 886 of 1033




DOSWASHINGTONSUP03484
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 887 of 1033




DOSWASHINGTONSUP03485
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 888 of 1033




DOSWASHINGTONSUP03486
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 889 of 1033




DOSWASHINGTONSUP03487
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 890 of 1033




DOSWASHINGTONSUP03488
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 891 of 1033




DOSWASHINGTONSUP03489
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 892 of 1033




DOSWASHINGTONSUP03490
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 893 of 1033




DOSWASHINGTONSUP03491
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 894 of 1033




DOSWASHINGTONSUP03492
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 895 of 1033




DOSWASHINGTONSUP03493
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 896 of 1033




DOSWASHINGTONSUP03494
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 897 of 1033




DOSWASHINGTONSUP03495
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 898 of 1033




DOSWASHINGTONSUP03496
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 899 of 1033




DOSWASHINGTONSUP03497
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 900 of 1033




DOSWASHINGTONSUP03498
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 901 of 1033




DOSWASHINGTONSUP03499
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 902 of 1033




DOSWASHINGTONSUP03500
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 903 of 1033




DOSWASHINGTONSUP03501
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 904 of 1033




DOSWASHINGTONSUP03502
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 905 of 1033




DOSWASHINGTONSUP03503
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 906 of 1033




DOSWASHINGTONSUP03504
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 907 of 1033




DOSWASHINGTONSUP03505
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 908 of 1033




DOSWASHINGTONSUP03506
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 909 of 1033




DOSWASHINGTONSUP03507
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 910 of 1033




DOSWASHINGTONSUP03508
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 911 of 1033




DOSWASHINGTONSUP03509
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 912 of 1033




DOSWASHINGTONSUP03510
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 913 of 1033




DOSWASHINGTONSUP03511
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 914 of 1033




DOSWASHINGTONSUP03512
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 915 of 1033




DOSWASHINGTONSUP03513
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 916 of 1033




DOSWASHINGTONSUP03514
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 917 of 1033




DOSWASHINGTONSUP03515
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 918 of 1033




DOSWASHINGTONSUP03516
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 919 of 1033




DOSWASHINGTONSUP03517
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 920 of 1033




DOSWASHINGTONSUP03518
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 921 of 1033




DOSWASHINGTONSUP03519
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 922 of 1033




DOSWASHINGTONSUP03520
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 923 of 1033




DOSWASHINGTONSUP03521
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 924 of 1033




DOSWASHINGTONSUP03522
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 925 of 1033




DOSWASHINGTONSUP03523
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 926 of 1033




DOSWASHINGTONSUP03524
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 927 of 1033




DOSWASHINGTONSUP03525
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 928 of 1033




DOSWASHINGTONSUP03526
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 929 of 1033




DOSWASHINGTONSUP03527
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 930 of 1033




DOSWASHINGTONSUP03528
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 931 of 1033




DOSWASHINGTONSUP03529
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 932 of 1033




DOSWASHINGTONSUP03530
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 933 of 1033




DOSWASHINGTONSUP03531
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 934 of 1033




DOSWASHINGTONSUP03532
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 935 of 1033




DOSWASHINGTONSUP03533
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 936 of 1033




DOSWASHINGTONSUP03534
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 937 of 1033




DOSWASHINGTONSUP03535
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 938 of 1033




DOSWASHINGTONSUP03536
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 939 of 1033




DOSWASHINGTONSUP03537
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 940 of 1033




DOSWASHINGTONSUP03538
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 941 of 1033




DOSWASHINGTONSUP03539
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 942 of 1033




DOSWASHINGTONSUP03540
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 943 of 1033




DOSWASHINGTONSUP03541
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 944 of 1033




DOSWASHINGTONSUP03542
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 945 of 1033




DOSWASHINGTONSUP03543
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 946 of 1033




DOSWASHINGTONSUP03544
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 947 of 1033




DOSWASHINGTONSUP03545
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 948 of 1033




DOSWASHINGTONSUP03546
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 949 of 1033




DOSWASHINGTONSUP03547
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 950 of 1033




DOSWASHINGTONSUP03548
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 951 of 1033




DOSWASHINGTONSUP03549
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 952 of 1033




DOSWASHINGTONSUP03550
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 953 of 1033




DOSWASHINGTONSUP03551
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 954 of 1033




DOSWASHINGTONSUP03552
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 955 of 1033




DOSWASHINGTONSUP03553
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 956 of 1033




DOSWASHINGTONSUP03554
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 957 of 1033




DOSWASHINGTONSUP03555
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 958 of 1033




DOSWASHINGTONSUP03556
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 959 of 1033




DOSWASHINGTONSUP03557
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 960 of 1033




DOSWASHINGTONSUP03558
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 961 of 1033




DOSWASHINGTONSUP03559
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 962 of 1033




DOSWASHINGTONSUP03560
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 963 of 1033




DOSWASHINGTONSUP03561
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 964 of 1033




DOSWASHINGTONSUP03562
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 965 of 1033




DOSWASHINGTONSUP03563
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 966 of 1033




DOSWASHINGTONSUP03564
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 967 of 1033




DOSWASHINGTONSUP03565
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 968 of 1033




DOSWASHINGTONSUP03566
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 969 of 1033




DOSWASHINGTONSUP03567
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 970 of 1033




DOSWASHINGTONSUP03568
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 971 of 1033




DOSWASHINGTONSUP03569
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 972 of 1033




DOSWASHINGTONSUP03570
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 973 of 1033




DOSWASHINGTONSUP03571
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 974 of 1033




DOSWASHINGTONSUP03572
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 975 of 1033




DOSWASHINGTONSUP03573
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 976 of 1033




DOSWASHINGTONSUP03574
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 977 of 1033




DOSWASHINGTONSUP03575
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 978 of 1033




DOSWASHINGTONSUP03576
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 979 of 1033




DOSWASHINGTONSUP03577
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 980 of 1033




DOSWASHINGTONSUP03578
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 981 of 1033




DOSWASHINGTONSUP03579
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 982 of 1033




DOSWASHINGTONSUP03580
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 983 of 1033




DOSWASHINGTONSUP03581
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 984 of 1033




DOSWASHINGTONSUP03582
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 985 of 1033




DOSWASHINGTONSUP03583
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 986 of 1033




DOSWASHINGTONSUP03584
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 987 of 1033




DOSWASHINGTONSUP03585
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 988 of 1033




DOSWASHINGTONSUP03586
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 989 of 1033




DOSWASHINGTONSUP03587
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 990 of 1033




DOSWASHINGTONSUP03588
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 991 of 1033




DOSWASHINGTONSUP03589
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 992 of 1033




DOSWASHINGTONSUP03590
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 993 of 1033




DOSWASHINGTONSUP03591
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 994 of 1033




DOSWASHINGTONSUP03592
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 995 of 1033




DOSWASHINGTONSUP03593
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 996 of 1033




DOSWASHINGTONSUP03594
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 997 of 1033




DOSWASHINGTONSUP03595
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 998 of 1033




DOSWASHINGTONSUP03596
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 999 of 1033




DOSWASHINGTONSUP03597
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1000 of 1033




DOSWASHINGTONSUP03598
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1001 of 1033




DOSWASHINGTONSUP03599
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1002 of 1033




DOSWASHINGTONSUP03600
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1003 of 1033




DOSWASHINGTONSUP03601
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1004 of 1033




DOSWASHINGTONSUP03602
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1005 of 1033




DOSWASHINGTONSUP03603
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1006 of 1033




DOSWASHINGTONSUP03604
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1007 of 1033




DOSWASHINGTONSUP03605
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1008 of 1033




DOSWASHINGTONSUP03606
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1009 of 1033




DOSWASHINGTONSUP03607
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1010 of 1033




DOSWASHINGTONSUP03608
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1011 of 1033




DOSWASHINGTONSUP03609
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1012 of 1033




DOSWASHINGTONSUP03610
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1013 of 1033




DOSWASHINGTONSUP03611
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1014 of 1033




DOSWASHINGTONSUP03612
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1015 of 1033




DOSWASHINGTONSUP03613
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1016 of 1033




DOSWASHINGTONSUP03614
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1017 of 1033




DOSWASHINGTONSUP03615
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1018 of 1033




DOSWASHINGTONSUP03616
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1019 of 1033




DOSWASHINGTONSUP03617
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1020 of 1033




DOSWASHINGTONSUP03618
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1021 of 1033




DOSWASHINGTONSUP03619
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1022 of 1033




DOSWASHINGTONSUP03620
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1023 of 1033




DOSWASHINGTONSUP03621
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1024 of 1033




DOSWASHINGTONSUP03622
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1025 of 1033




DOSWASHINGTONSUP03623
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1026 of 1033




DOSWASHINGTONSUP03624
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1027 of 1033




DOSWASHINGTONSUP03625
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1028 of 1033




DOSWASHINGTONSUP03626
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1029 of 1033




DOSWASHINGTONSUP03627
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1030 of 1033




DOSWASHINGTONSUP03628
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1031 of 1033




DOSWASHINGTONSUP03629
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1032 of 1033




DOSWASHINGTONSUP03630
   Case 2:20-cv-00111-RAJ Document 107-24 Filed 09/23/20 Page 1033 of 1033




DOSWASHINGTONSUP03631
